      6:19-cv-01614-JMC        Date Filed 08/24/20      Entry Number 21       Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Marshall Eugene Harrison,              )
                                       )            Civil Action No.: 6:19-cv-01614-JMC
                      Plaintiff,       )
                                       )
       v.                              )                           ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on July 30, 2020. (ECF No. 17.) The Report addresses Plaintiff

Marshall Eugene Harrison’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”) and

recommends that the court reverse the decision of the Commissioner of Social Security

Administration (“the Commissioner”) and remand the matter for further administrative

proceedings. (Id. at 12.) For the reasons stated herein, the court ACCEPTS the Report,

REVERSES the decision of the Commissioner, and REMANDS the action for additional

administrative proceedings.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-3.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 6-2 at 26.) Although the ALJ found Plaintiff had

severe impairments that included degenerative disc disease, history of non-obstructive coronary

artery disease, and asthma (Id. at 17), the ALJ nonetheless concluded Plaintiff had the residual


                                                1
      6:19-cv-01614-JMC           Date Filed 08/24/20    Entry Number 21        Page 2 of 4




functional capacity (“RFC”) “to perform less than the full range of light work” with several

additional restrictions (Id. at 19-20).

        Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on June 3, 2019. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ failed to properly weigh medical source opinions by Thomas R. Bolt,

M.D. (ECF No. 17 at 4, 11-12.) Specifically, the Magistrate Judge explained, “apart from a

conclusory reference to there being a lack of objective medical evidence to support Dr. Bolt’s

opinion, a review of the ALJ’s decision includes no indication that the factors set forth in the

regulations for evaluating medical source statements were considered in affording Dr. Bolt little

weight.” (Id. at 7.) Moreover, the Magistrate Judge observed that the ALJ’s “passing reference to

Dr. Bolt’s medical records” was inadequate to show alleged inconsistencies with treatment notes.

(Id. at 8.) The Magistrate Judge further asserted the Commissioner’s post hac argument that Dr.

Bolt’s opinions were inconsistent with the record did “not appear in the ALJ’s decision” and thus

“cannot be considered in undertaking substantial evidence review.” (Id. at 9.) Regardless, the

Magistrate Judge then noted the record was in fact “consistent with Dr. Bold’s opinion regarding

[Plaintiff’s] physical limitations.” (Id.) Lastly, the Magistrate Judge did not address Plaintiff’s




                                                 2
      6:19-cv-01614-JMC         Date Filed 08/24/20       Entry Number 21        Page 3 of 4




remaining allegations of error, but instead observed such claims would be reconsidered and

reevaluated by the ALJ in light of remand. (Id. at 12.)

       On July 30, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (Id. at 13.) On August 11, 2020, the Commissioner informed the court he would not

offer objections. (ECF No. 18.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.



                                                 3
     6:19-cv-01614-JMC         Date Filed 08/24/20      Entry Number 21       Page 4 of 4




                                        III. DISCUSSION

        Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 17 at 4-12.) The

 Commissioner notified the court he will not file objections (ECF No. 18) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 17) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
August 24, 2020
Columbia, South Carolina




                                               4
